DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolini et al (US 3004682).
Regarding claim 1, Bertolini discloses a freight container, comprising: 
a roof structure 23; 
a floor structure 22 opposite the roof structure; 
sidewall structures 24 between the floor structure and the roof structure, each of the sidewall structures having an exterior surface and an interior surface, where the interior surface at least partially defines a volume of the freight container, fig. 1; 
an end frame (col. 2: 45-55, end frame is formed by corners posts 36, header 37 and sill 38, fig. 5) joined with the roof structure, the floor structure and the sidewall structures, the end frame having a cam keeper (holes in the header 37 and door sill 38, col. 3: 1-10; 
a door 27 joined to the end frame, where the door can move relative the end frame to travel into the volume of the freight container, fig. 4 and 8-10; and 
a locking rod 49 mounted to the door, where the locking rod includes a cam (51, fig. 6) that can move between a first predetermined position where the cam engage the cam keeper and a second predetermined position where the cam is disengaged from the cam keeper and travels past the end frame and the cam keeper (when the plungers are retracted the vertical dimensions of the door are decreased, col. 3: 14-20 and the door with the cam travels into the volume of the freight container past the end frame, col. 3: 40-55.

Regarding claim 5, Bertolini further discloses that the locking rod has a handle 47 and each of a first portion and a second portion of the locking rod (each end of the locking rod) has one of the cam, where the cam engages and disengages the cam keeper mounted to the end frame of the freight container as the handle turns the locking rod, col. 3: 10-21.

Regarding claim 6, Bertolini further discloses that the door further includes stops 54 that limit the degree of travel of the locking rod, fig. 6 and fig. 7, col. 3: 5-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bertolini as applied to claim 1 above, and further in view of Hata (WO 2007/013255).
Regarding claim 2, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach a wheel. 
Hata is analogous art in regard to doors 1 that swing inwardly or outwardly, fig. 9 and fig. 11.  Hata further teaches that it is known to provide a wheel that rolls along a floor that guides and supports the weight of the door, see translation, page 10, 2nd paragraph of [067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Bertolini to include a wheel positioned between the door and the floor structure to support and guide the door as the door travels into the volume of the freight container as per the teaching of Hata.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini as applied to claim 1 above, and further in view of Whiteman et al. (US 5110164).
Regarding claim 3, the references applied above teach all of claim 1, as applied above.  Bertolini further teaches that the locking rod 49 and cam 51 are separately formed, fig. 6.
The references applied above do not teach that the locking rod includes a first portion and a second portion joined to the first portion with a connection shaft, where the first portion and the second portion telescope relative the connection shaft to change a length of the locking rod between the first predetermined position and the second predetermined position.  
However, telescoping cams are known for locking the doors of freight containers.  For example, Whiteman teaches a locking rod 24 with a connection shaft 22 where the locking rod and the connection shaft telescope with respect to one another to move cam 36 into a locked or unlocked position, fig. 1 and 2, col. 4: 20-60. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the means for moving the upper and lower locking cams 51 of Bertolini into a locked or unlocked position with the telescopic cam moving means such as the ones taught by Whiteman since the substitution of one known cam locking means for another results in expected result of allowing cams at the ends of shafts (cam 36 and shaft 24 of Whiteman) to move to a locked or an unlocked orientation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bertolini and Witeman as applied to claim 3 above, and further in view of Foksett (GB 2283528).
Regarding claim 4, the references applied above teach all of claim 3, as applied above.  The references applied above do not teach that the connection shaft has a polygonal cross-sectional shape.  However, Foksett teaches first and second parts 18 and 20, that are slidably locatable, page 6, 2nd and 3rd paragraphs.  The shape of the tubes are shown as circular, fig. 4.  Foksett further teaches that the shape of the first and second parts may have a different shape (other than the shown cylindrical) to prevent rotation with respect to one another, page 10, 3rd paragraph.  
Although Foksett teaches no specific different shape, the obvious choices are a shape with flat sides or possibly an elongated oval.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the telescopic parts of Bertolini as modified above to prevent rotation as per the teaching of Foksett and further that the shape be polygon shape since that is an obvious geometric shape that would prevent relative rotation as is known in the art.  

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Bertolini fails to teach a cam, examiner disagrees.  In order to overcome the prior art rejection, applicant should clearly claim the structural differences of the cam of the instant invention over the cam of Bertolini.  
  Bertolini teaches a cam in alignment with applicant’s definition of a cam, refer to the annotated figure of Bertolini.  Applicant defines a cam, see Remarks, page 9 of 11, near the top: a cam is a projection on a rotating part in machinery designed to make sliding contact with another part and to impart reciprocal motion to it. 
In the instant application, applicant points to the end of the locking rod at 60 which refers to a "cam" in the written description.  Applicant shows no explicit structure or mechanism for the cam of the instant invention.  The reference characters point vaguely to the end of the locking rod, and there is only a mention of the term “cam” in the written description. The cam moves when a handle 62 is rotated. Likewise, the end of Bartolini’s locking rod (51) moves when the handle (47) is rotated.  The rotational movement of the handle results in reciprocal movement of the end of the locking rod.  With this in mind, examiner calls out 51, end of the locking rod as analogous to applicant's "cam".
Respectfully it is not clear how the cam of the instant application or the claimed door assembly differentiates over the door taught by Bertolini.

    PNG
    media_image1.png
    658
    1169
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    965
    1376
    media_image2.png
    Greyscale

In order to overcome the prior art rejection, applicant should clearly claim the structural differences of the cam of the instant invention over the cam of Bertolini.  

Allowable Subject Matter
Claims 8-14 are allowed because the hinge described in claim 8 has the same claimed features as the allowed hinge invention in parent prior U.S. Patent No. 10787848.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735